DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for collaborative computing by a set of onboard vehicles computers installed in a plurality of connected vehicles, the method comprising: analyzing, by the set of onboard vehicle computers, sensor data and pedestrian data to determine (1) a scenario depicted by the pedestrian data and (2) a subset of the connected vehicles from among the plurality of connected vehicles that have a line of sight to a pedestrian, wherein the pedestrian data is generated by a pedestrian device which captures images as viewed by the pedestrian and the sensor data is generated by the plurality of connected vehicles; identifying a group of conflicted vehicles from the subset of the connected vehicles whose driving paths conflict with a walking path of the pedestrian; determining, based on the scenario, digital twin data describing a digital twin simulation that corresponds to the scenario; determining for each of the connected vehicles in the group of conflicted vehicles, based on the digital twin data and the pedestrian data, a modified driving path for each of the connected vehicles in the group of connected vehicles; and causing the group of conflicted vehicles to travel in accordance with the modified driving path for each of the connected vehicles in the group of connected vehicles.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A computer program product included in a set of onboard vehicle computers included in a plurality of connected vehicles, the computer program product comprising computer code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing steps including: analyzing, by the set of onboard vehicle computers, pedestrian data to determine a scenario depicted by the pedestrian data and a subset of the connected vehicles from the plurality of connected vehicles that are in a line of sight of a pedestrian, wherein the pedestrian data is generated by a pedestrian device which captures images as viewed by the pedestrian; identifying a group of conflicted vehicles from the subset of the connected vehicles whose driving paths conflict with a walking path of the pedestrian; determining, based on the scenario, digital twin data describing a digital twin simulation that corresponds to the scenario; determining for each vehicle in the group of conflicted vehicles, based on the digital twin data and the pedestrian data, a modified driving path for each of the connected vehicles in the group of connected vehicles; and causing the group of conflicted vehicles to travel in accordance with the modified driving path for each of the connected vehicles in the group of connected vehicles.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 14, A system comprising: a plurality of connected vehicles each including a communication unit that is communicatively coupled to an onboard vehicle computer so that the plurality of connected vehicles includes a set of onboard vehicle computers, wherein the set of onboard vehicle computers are executing computer-executable code that is operable, when executed by the set of onboard vehicle computers, to cause the set of onboard vehicle computers to provide collaborative computing by executing operations including: analyzing, by the set of onboard vehicle computers, pedestrian data to determine a scenario depicted by the pedestrian data and a subset of the connected vehicles from the plurality that are in a line of sight of a pedestrian, wherein the pedestrian data is generated by a pedestrian device which captures images as viewed by the pedestrian; identifying a group of conflicted vehicles from the subset of the connected vehicles whose driving paths conflict with a walking path of the pedestrian; determining, based on the scenario, digital twin data describing a digital twin simulation that corresponds to the scenario; determining for each of the group of connected vehicles, based on the digital twin data and the pedestrian data, a modified driving path; and causing the group of conflicted vehicles to travel in accordance with the modified driving path for each of the connected vehicles in the group of connected vehicles.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666